DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Baranowski on May 27, 2022.
Claims
	The claim set filed April 13, 2022 has been amended as follows:
	Please cancel claims 3-5, 20-22, and 29.
1. (Currently Amended) A bowling glove comprising: 
a glove body including a palm portion configured to cover a palm of a wearer; 
a support structure permanently affixed to the palm portion of the glove body, the support structure having a rigidity greater than the glove body, the support structure further having a plurality of openings; and a protruding nub securably attachable to the palm portion of the glove body such that the location of the protruding nub relative to the palm portion of the glove body is selectively changeable, wherein the protruding nub is configured to protrude from the palm portion of the glove body, and wherein the protruding nub is configured to be received by a bore of a bowling ball, 
wherein the palm portion includes a plurality of apertures, and 
wherein the plurality of apertures are each located at a heel of the palm portion, and 
wherein the plurality of openings of the support structure correspond to and align with the plurality of apertures of the palm portion of the glove body, and 
wherein the protruding nub is selectively attachable to each of the plurality of openings of the support structure at each of the plurality of apertures.  
9. (Previously Presented - Rejoined) The bowling glove of claim 1, wherein the support structure is layered between the palm portion of the glove body and an inner layer, the inner layer configured to touch the skin of the wearer.  
10. (Previously Presented - Rejoined) The bowling glove of claim 9, wherein the palm potion at least partially includes a material configured to grip an outer surface of the bowling ball, and wherein the inner layer includes a material that is soft to touch.  
15. (Previously Presented - Rejoined) The bowling glove of claim 1, wherein the glove 1, wherein each of the plurality of apertures in the glove body are structurally reinforced with at least one of reinforced stitching, additional material, or a different material.  
17. (Previously Presented - Rejoined) The bowling glove of claim 1, wherein each of the plurality of apertures in the glove body are structurally reinforced with at least one of reinforced stitching, additional material, or a different material.
18. (Previously Presented - Rejoined) A method of manufacturing a bowling glove comprising: providing a glove body including a palm portion configured to cover a palm of a wearer, the palm portion including at least one palm attachment location; aligning the at least one opening with at least one of the plurality of attachment locations of the palm portion of the glove body, the at least one opening configured to receive a threaded peg; and fashioning a protruding nub securably attachable to the palm portion of the glove body at the at least one palm attachment location such that the location of the protruding nub relative to the palm portion of the glove body is selectively adjustable, wherein the protruding nub is configured to protrude from the palm portion of the glove body, and wherein the protruding nub is configured to be received by a bore of a bowling ball.  
19. (Previously Presented - Rejoined) The method of claim 18, wherein the at least one palm attachment location is a plurality of attachment locations, the method further comprising: affixing a support structure to the palm portion of the glove body, the support structure having a rigidity greater than the glove body, the support structure including at least one opening.
23. (Previously presented) The bowling glove of claim 1, wherein the protruding nub is selectively attachable to each of the plurality of openings of the support structure at each of the plurality of apertures.  
24. (Previously presented) The bowling glove of claim 23, wherein the protruding nub includes external threads configured to engage internal threads within the plurality of openings.  
25. (Previously presented) The bowling glove of claim 1, wherein the nub body includes a stop from which an extending nub shape extends on a top side and a threaded base extends below.  
26. (Previously presented) The bowling glove of claim 25, wherein the extending nub shape is a partial cone spike shape with a flattened top.  
27. (Previously presented) The bowling glove of claim 25, wherein the extending nub shape is a cone shape that extends to a pointed top.  
28. (Previously presented) The bowling glove of claim 25, wherein the extending nub shape is a rounded shape.
Rejoinder
Claim 1 is found to be allowable. The restriction requirement between Inventions I & II, Glove Embodiments 1-3, and Support Structure Embodiment Subspecies A & B, as set forth in the Office action mailed on April 14, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 21, 2021 is partially withdrawn. Claims 9-10, 15, and 17-19, directed to Glove Embodiment 2 are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim. However, claims 3-5 and 20-22, directed to Glove Embodiment 1, Support Structure Embodiment Subspecies A and B, and Invention II remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a glove body including a palm portion configured to cover a palm of a wearer; a support structure permanently affixed to the palm portion of the glove body, the support structure having a rigidity greater than the glove body, the support structure further having a plurality of openings; and a protruding nub securably attachable to the palm portion of the glove body such that the location of the protruding nub relative to the palm portion of the glove body is selectively changeable, wherein the protruding nub is configured to protrude from the palm portion of the glove body, and wherein the protruding nub is configured to be received by a bore of a bowling ball, wherein the palm portion includes a plurality of apertures, and wherein the plurality of apertures are each located at a heel of the palm portion, and wherein the plurality of openings of the support structure correspond to and align with the plurality of apertures of the palm portion of the glove body, and wherein the protruding nub is selectively attachable to each of the plurality of openings of the support structure at each of the plurality of apertures. The closest prior art is Kubik US 3123832, Gooch US 3595575, Alkonis US 3413000, and Miller US 3333850. Kubik does not teach a plurality of apertures are each located at a heel of the palm portion. Gooch does not teach a support structure permanently affixed to the palm portion of the glove body, the support structure having a rigidity greater than the glove body, the support structure further having a plurality of openings; and a protruding nub securably attachable to the palm portion of the glove body such that the location of the protruding nub relative to the palm portion of the glove body is selectively changeable, the protruding nub is configured to protrude from the palm portion of the glove body, and the protruding nub is configured to be received by a bore of a bowling ball, the palm portion includes a plurality of apertures, and the plurality of apertures are each located at a heel of the palm portion. Alkonis does not teach a support structure having a plurality of openings, the palm portion includes a plurality of apertures, and the plurality of apertures are each located at a heel of the palm portion, and the plurality of openings of the support structure correspond to and align with the plurality of apertures of the palm portion of the glove body, and the protruding nub is selectively attachable to each of the plurality of openings of the support structure at each of the plurality of apertures. Miller does not teach a protruding nub securably attachable to the palm portion of the glove body such that the location of the protruding nub relative to the palm portion of the glove body is selectively changeable, the protruding nub is configured to protrude from the palm portion of the glove body, the palm portion includes a plurality of apertures, and the plurality of apertures are each located at a heel of the palm portion, and the plurality of openings of the support structure correspond to and align with the plurality of apertures of the palm portion of the glove body, and the protruding nub is selectively attachable to each of the plurality of openings of the support structure at each of the plurality of apertures. Modifying Kubik, Gooch, Alkonis, and Miller to have the claimed structure would be hindsight reconstruction based on the Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732